Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Xu on 5/4/2022.

The application has been amended as follows: Please see attached examiners amendment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose :
“compiling a set of source code files to generate an assembly, wherein the assembly further contains assembly code and assembly metadata;
deploying the assembly and a second set of source code files directly to a production environment, wherein the second set of source code files are direct-deploy files that are not compiled; 
building the application, by the production environment, from the assembly and the second set of source code files;
subsequent to the building, identify potential code vulnerabilities within the application build that could affect the functionality of the production environment by:
identifying assembly for the application build within the production environment;
identifying a file path for each source code file of a plurality of source code files identified from the assembly metadata of the assembly;
responsive to identifying the file paths from the assembly metadata, identifying the set of source code files within a code repository based on their respective file path identified from the assembly metadata, wherein the code repository comprises the set of source code files that contribute to the 
scanning the set of source code files to identify potential code vulnerabilities in the set of source code files, wherein a functionality of the production environment is improved by omitting others of the second set of source code files that were deployed directly outside of compiling process to provide functionality for the application.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199